Defendant has appealed from a judgment of the Sullivan County Trial Term of Supreme Court in favor of the plaintiff in the sum of $2,200. The action was brought to recover disability benefits under the provisions of a life insurance policy, issued by the defendant in favor of Henry Peters, dated May 7, 1928. The policy provided for the payment of $10,000 upon his death and conditionally for disability benefits of $100 per month. Peters became insane and plaintiff was appointed the committee of his person and property. The case was tried before the court and a juiy. Specific questions were presented to the jury and the court adopted their findings. The proof discloses that about January 11, 1935, Peters became afflicted with a disease known as syphilis which has affected his mind and body. The evidence sustains the finding that Peters was totally and permanently disabled during the period claimed by plaintiff, and there is sufficient evidence to sustain the verdict of the jury and the findings of the trial court. It is claimed that the court erred in his charge to the jury in defining what is meant by total and permanent disablement. The court correctly instructed the jury on that subject. No errors were committed which require reversal of the judgment and it is unanimously affirmed, with costs. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.